Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.          Applicant’s election without traverse of invention Ic (claims 8-11)) in the reply filed on 01/31/2022 is acknowledged.

2.         Claims 6-7, 12-16 and 18 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/31/2022.


Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.          Claim 2 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Meidar et al. (2009/0228137 A1), hereinafter Meidar. Regarding claim 2, Meidar teaches an electric working machine comprising: a driver 22 configured such that a  by the specific rotational speed fdef) based on the selected tool, the control circuit (52, 54) being configured to control the motor 40 to rotate at the target rotational frequency. See paragraph 0044 and Figs. 1-3 in Meidar.

5.          Claims 2-3, 5 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schmid (6,616,446). Regarding claim 2, Schmid teaches an electric working machine comprising: a driver 2 configured such that a selected tool 6 (selected from display; Fig. 2) is attached thereto; a motor 1 configured to drive the selected tool 6 attached to the driver 2; and a control circuit (defined by the computer; col. 3, lines 28-35 and col. 8, lines 28-32) configured to set a target rotational frequency (col. 2, lines 10-21 and claim 1) based on the selected tool, the control circuit configured to control the motor 1 to rotate at the target rotational frequency. See Figs. 1-5 in Schmid. 
            Regarding claim 3, Schmid teaches everything noted above including that 
the target rotational frequency corresponds to a maximum rotational frequency of the motor for the selected tool.  
            Regarding claim 5, Schmid teaches everything noted above including that 
the control circuit is configured to change the target rotational frequency in accordance with a load imposed on the motor.
            Regarding claim 17, Schmid teaches everything noted above including that 
.

Allowable Subject Matter
6.         Claim 1 is allowed. Regarding claim 1, Schmid and Meidar do not explicitly teach that the control circuit being configured to set the target rotational frequency to a first maximum rotational frequency in response to the metal blade being attached to the driver, the control circuit being configured to set the target rotational frequency to a second maximum rotational frequency in response to the nylon cord cutter being attached to the driver, and the first maximum rotational frequency being higher than the second maximum rotational frequency.  

7.         Claims 4 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Terashima et al. (2015/0174674 A1), Trinkle et al. (2019/0280639) and Ichikawa et 
 al. (2018/0099394) teach an electric working machine.


            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   February 8, 2022